Campbell, J.,
delivered the opinion of the court.
It is true as held in Sartorious v. State, 24 Miss. 602, that it is not sufficient to convict the prisoner of receiving goods knowing them to be stolen, to show that he stole them; but where circumstances warrant the conclusion that they were stolen by another, and they are traced to the possession of the defendant, under circumstances sufficient to make him believe they were stolen, this is sufficient to uphold a conviction. By knowing them to be stolen is not meant that the defendant should personally have witnessed the theft. If the transaction is such as to convince him, or as should do so, that the things were stolen, and he received them, he has knowledge to make him guilty.
The evidence justifies the verdict of the jury. We find no error in the instructions. The assumption in one of them that the goods were stolen by another than Frank, in view of the evidence which made this indisputable, is not ground of complaint.

Affirmed.